Citation Nr: 1608219	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-20 727A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder to include (PTSD).

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for gastroesophageal reflux disease (GERD).

4. Entitlement to service connection for gastroenteritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to April 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas denying entitlement to service connection for PTSD, sleep apnea, GERD, and gastroenteritis.

In October 2013 the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board notes that prior to denying the Veteran service connection for PTSD in January 2012, the RO had previously denied entitlement to service connection for "anxiety/depression" in September 2007.  Although this decision became final and would ordinarily require the Veteran to reopen the claim by submission of new and material evidence, VA received additional service treatment records in November 2011.  38 C.F.R. § 3.156(a) (2015).  Under such circumstances, VA is required to readjudicate the claim, and the Veteran bears no evidentiary burden to reopen it.  See id. § 3.156(c).  

Moreover, according to Clemons v. Shinseki, 23 Vet. App. 1 (2009), mental health disability claims should be construed to include any mental health disability or symptoms that may be reasonably encompassed by the claimant's description of the claim.  Accordingly, the Board has re-characterized the Veteran's separate psychiatric claims for anxiety/depression and PTSD as one claim for an acquired psychiatric disorder to include PTSD.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the Veteran was scheduled for an examination, which was later cancelled on March 23, 2015 because the RO's examination notice was returned to VA as undeliverable.  Citing to the Veteran's failure to report for his scheduled VA examination, the RO issued a Supplemental Statement of the Case (SSOC) in May 2015 restating its previous denial of the Veteran's pending service connection claims.  Prior to the issuance of the May 2015 SSOC, the RO performed an address search on May 4, 2015 confirming the Veteran's most recent address, which does not appear to have changed since 2004.  The May 2015 SSOC was sent to the Veteran's most recent address, and the Veteran received it.  The Veteran then responded to the SSOC in a May 15, 2015 statement confirming that VA had his correct address on file, stating that he did not know why the examination notice would have been returned as undeliverable, and requesting that his VA examination be rescheduled.

In its January 2015 remand decision, the Board directed the RO to schedule the Veteran for an examination for his PTSD, sleep apnea, GERD, and gastroenteritis.  According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Moreover, where, as here, the Board has directed the RO to provide the Veteran with an examination, it has a duty to ensure substantial compliance with such a directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As such, because the RO failed to provide the Veteran with an examination, and the record reveals that the Veteran, through no fault of his, did not have proper notice of the date of his scheduled VA examination, remand of this case for development consistent with the January 2015 remand decision is required.

Additionally, the Board notes that the January 2015 Board remand decision also directed the RO to do the following: (1) collect any outstanding VA treatment records from December 10, 2012 onwards; and (2) provide the Board access to the Veteran service personnel records which, at that time, were only available in microfiche.  A review of the record reveals that the RO scanned service personnel records into the VBMS claims file and collected outstanding VA treatment records from December 2013 through January 2015, but that it failed to collect outstanding treatment records from December 2012 to November 2013.  

Moreover, as explained above, because the Veteran initially applied for benefits for anxiety/depression in January 2007 and his claim has been re-characterized as an acquired psychiatric disorder to include PTSD, there may be outstanding VA treatment records prior to December 10, 2012 relevant to the claim currently being readjudicated.  As such, remand is also required for the collection of any outstanding VA treatment records.  In so finding, the Board notes that because September 2006 through June 2007 San Antonio VA Medical Center (VAMC) records are already associated with the claims file, the RO may limit record collection to July 2007 to the present.  

Accordingly, the case is REMANDED for the following action:

1. If in existence, obtain any outstanding VA treatment records from July 2007 onwards and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Schedule the Veteran for an examination with an appropriate clinician for his PTSD, sleep apnea, GERD, and gastroenteritis.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD, sleep apnea, GERD, and gastroenteritis: (1) began during active service; (2) are related to any in-service medical treatment; or (3) began within one year after discharge from active service.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

d. The examiner is advised that the law requires medical opinions must be both fully informed and explained.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




